Exhibit 10.25

AMERICAN MEDIA, INC.

MAGAZINE EBITDA/STAR NEWSSTAND INCENTIVE PLAN

FY 2008

Bonnie Fuller (“Participant”)

 

I. General

 

  A. Only employees of American Media, Inc. (the “Company”) or its subsidiaries
that are selected by the Chairman and CEO (the “Administrator”) shall be
eligible to participate in the Plan.

 

  B. The plan year shall be the Company’s fiscal year.

 

II. Targeted Bonus Incentive

Participant will have an individualized determined salary base and targeted
bonus incentive that is keyed to achieving the EBITDA target of the magazine(s)
for which she is responsible and the overall EBITDA of the Company.
Participant’s titles, targeted EBITDA and the Company’s EBITDA and targeted
Bonus Incentive for fiscal 2008 are attached on Exhibit A.

 

III. Payout for Achieving Profit Target

 

  A. Achieving 100% of EBITDA target will earn 100% of targeted bonus incentive
calculated on a title-by-title basis (and the overall AMI EBITDA).

 

  B. Achieving more than 100% of EBITDA target for a specific title or the
Company will earn an equivalent percentage of the targeted bonus amount for that
specific title or the Company. For example, assume a title’s targeted EBITDA is
$1,000,000 and the Participant’s targeted bonus incentive for that title is
$100,000. If actual EBITDA for that title is 110% of target (i.e. $1,100,000)
then Participant’s bonus incentive for that title shall be 110% of the targeted
bonus ($110,000).

 

  C. Achieving less than 100% of the applicable targeted EBITDA by title or the
Company EBITDA target will mean the following:

For each percentage point (or portion thereof) below 100% and equal to or above
95% the target bonus incentive will be reduced by 3% as set forth on the
attached Example. This is applicable to both the EBITDA and Circulation bonus
incentives. Achieving less than 95% of EBITDA target or Circulation target for
each applicable magazine or overall AMI EBITDA will mean that no bonus incentive
will apply for that title(s) or overall AMI EBITDA.

 

*** Selected confidential information has been omitted from this Exhibit 10.25
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.

 

1



--------------------------------------------------------------------------------

IV. Calculating EBITDA

 

  A. EBITDA (including rack amortization add-back) as used in this Plan shall be
defined as net revenues from advertising, subscription, newsstand sales and all
other ancillary revenues including, without limitation, list rental and consumer
products, less the cost of goods sold and selling and general and administrative
expenses of the magazine which includes any expense properly charged and
applicable to the magazine and incurred in the normal course of business
(including legal fees). In calculating such EBITDA, all (i) Incentive Payments
made under the AMI Circulation Incentive Plan, the AMI EBITDA Incentive Plan and
any other Incentive Plan and (ii) all commissions paid on advertising revenues
shall be deducted.

 

  B The Administrator shall determine the final EBITDA of a magazine in a good
faith commercially reasonable manner. The Administrator reserves the right to
prevent any short-term financial manipulation of any magazine that might
adversely affect its long-term health.

 

  C. The Administrator, acting in a good faith commercially reasonable manner,
may exclude extraordinary items and special situations from the calculation of
EBITDA. Specifically, among other things, rate savings from paper prices and any
renegotiation of printing contracts, promotion spending variances and changes in
the cover price that are not reflected in the EBITDA target may be excluded from
the calculation of EBITDA.

 

  D. If extraordinary circumstances either negative or positive (such as market
swings, management restrictions, audit results or accounting procedure changes)
should affect the EBITDA of a magazine, the Administrator may review those
effects to ensure that their impact is equitable to the participants and
American Media, Inc. under the terms of the Plan.

 

V. Calculating Star Newsstand Circulation Incentive.

The budget 2008 target newsstand circulation for Star is *** units per issue
(the “2008 Target Newsstand”). For the first *** units on average over the
entire fiscal year (*** units to *** units for 53 issues) above the 2008 Target
Newsstand, Participant will receive an incentive of $*** per copy.

For the second *** units on average over the entire fiscal year (*** units to
*** units for 53 issues) above the 2008 Target Newsstand, Participant will
receive an incentive of $*** per copy.

 

*** Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission.

 

2



--------------------------------------------------------------------------------

For the third *** units and above on average over the entire fiscal year (***
units and above *** units for 53 issues) above the 2008 Target Newsstand,
Participant will receive an incentive of $*** per copy. No cap will be made on
the bonus incentive for unit sales in excess of *** on average for an entire
fiscal year.

The target for each successive year of this plan the (“New Target Newsstand”)
(i.e., for Fiscal 09 and 10) will be based on the average newsstand sales for
the previous fiscal year and the above incentives will be based on the same
increments and at the same amounts as noted above, However, in no instance will
the New Target Newsstand for Star be less than *** units per issue. For example,
if the average for Star newsstand sales for Fiscal 08 is *** units per week on
average, then the 2009 Target Newsstand will be ***. If the average Star
Newsstand for Star for Fiscal 08 is ***, then the 2009 Target Newsstand will be
*** units.

The Administrator, acting in a good faith commercially reasonable manner, may
alter the Newsstand Circulation Target if special situations arise such as cover
price, decreases/increases,

 

VI. Administration

 

  A. Subject to the terms of the Agreement, payments will be made once per year,
usually during the May following the end of the Company’s fiscal year.

 

  B. Subject to the terms of the Agreement, Participant must be on payroll as of
the last day of the Company’s fiscal year to be eligible for payment of that
year’s incentive.

 

  C. Participation in this Plan does not constitute any form of guarantee of
employment.

 

 

/s/ Daniel Rotstein

   

/s/ Bonnie Fuller

    Daniel Rotstein     Bonnie Fuller    

11/30/07

   

Nov. 30, 2007

    Date     Date  

 

*** Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission.

 

3



--------------------------------------------------------------------------------

American Media, Inc.

Magazine EBlTDA and Circulation Incentive Plan - Exhibit A

Fiscal 2008

Bonnie Fuller

 

Title

   Targeted
EBITDA    Targeted
Bonus
Incentive

EBITDA Portion of Plan

     

Star

   $ ***    $ 512,500

Shape

   $ ***    $ 200,000

Natural Health

   $ ***    $ 50,000

Overall AMI EBITDA

   $ 131,628,000    $ 50,000          

Total Targeted EBITDA Bonus Incentive

      $ 812,500

Circulation portion of Plan

     

Star Newsstand circulation

    


 

*** units average per issue


For Full Year 2008

   $ 187,500          

Total Targeted EBITDA & Circulation Bonus Incentive

      $ 1,000,000          

Payment Notes:

Achieving 100% of EBITDA target will earn 100% of targeted bonus incentive
calculated on a title-by-title basis. Achieving 100% of the Overall AMI EBITDA
will earn 100% of the targeted incentive for the Overall AMI EBITDA portion.

Achieving more than 100% of EBITDA target for a specific title or the Overall
AMI EBITDA target will earn an equivalent percentage of the targeted bonus
amount for that specific title. For example, assume a title’s targeted EBITDA is
$1,000,000 and the participant’s targeted bonus incentive for that title is
$100,000. If EBITDA for that title is 110% of target (i.e. $1,000,000) then
participant’s bonus incentive for that title shall be 110% of the targeted bonus
($110,000).

Achieving less than 100% of the applicable targeted EBITDA or Circulation Plan
by title or the Company EBITDA target will mean the following: For each
percentage point below 100% and above 95% the target bonus incentive shall be
reduced by 3%. This is applicable to both the EBITDA and Circulation plan. See
example attached. Achieving less than 95% of EBITDA target or Circulation Plan
for each magazine or overall AMI EBITDA will mean that no incentive for that
title(s) or overall AMI EBITDA. Each of the five incentive components (such as
Star EBITDA) above should be calculated separately and added together to
determine the aggregate bonus amount.

 

Circulation Plan for Star Magazine — For units above the *** units you will
receive the following            Each unit sold:    Incentive per copy

Total average for FY 08 is between *** and *** units per week

   $ ***

Total average for FY 08 is between *** and *** units per week

   $ ***

Total average for FY 08 is between *** and above units per week

   $ ***   Each successive year the circulation base will be the average for the
previous year ended, but in no event lower than *** per issue average for Star
Magazine

 

/s/ Daniel Rotstein

   

/s/ Bonnie Fuller

Daniel Rotstein     Bonnie Fuller

11/30/07

   

Nov. 30, 2007

Date     Date

 

*** Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------

American Media, Inc.

Example

Magazine EBITDA and Circulation Incentive Plan - Exhibit A

Fiscal 2008

Bonnie Fuller

 

Title

   Targeted
EBITDA    Targeted Bonus
Incentive    Actual
EBITDA    Actual
EBITDA as a %
of Targeted
EBITDA     Targeted
Bonus
Incentive
Earned    Excess
Bonus
Incentive
Earned    Total
Bonus
Earned

Star

   $ ***    $ 562,500    $ ***    125.8 %   $ 562,500    $ 145,327    $ 707,827

Shape

   $ ***    $ 150,000    $ ***    100.0 %   $ 150,000    $ 0    $ 150,000

Natural Health

   $ ***    $ 50,000    $ ***    100.0 %   $ 50,000    $ 0    $ 50,000

Overall AMI EBITDA

   $ 131,626,000    $ 50,000    $ 139,098,000    105.7 %   $ 50,000    $ 2,838
   $ 52,838                                    

Total Targeted Bonus Incentive

      $ 812,500         $ 812,500    $ 148,165    $ 960,665                    
               

Base Target Circulation Incentive plan for Star

                    $ 187,500

Over Target Circulation Incentive Plan Star from page 1/

                    $ 585,000                                
Total Incentive Plan               $ 1,733,165                        

See Page one for Circulation Incentive on Star Example

 

 

   

 

Daniel Rotstein     Bonnie Fuller

 

   

 

Date     Date

 

*** Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

American Media, Inc.

Example

Fiscal 2008

Bonnie Fuller

 

Title

   Targeted
EBITDA    Targeted
Bonus
Incentive    Actual
EBITDA
100%     Actual
EBITDA
³99%<100%     Actual
EBITDA
³98 <99%     Actual
EBITDA
³97%<98%     Actual
EBITDA
³96%<97%     Actual
EBITDA
³95%<96%     Actual
EBITDA
<95%  

Star

   $ ***    $ 512,500               

Payment under proposed plan assuming 1% miss @ 3%.

                    

No bonus less than 95%

         $ 512,500     $ 497,125     $ 481,750     $ 466,375     $ 451,000     $
435,625     $ —    

Percentage of Target

           100 %     97 %     94 %     91 %     88 %     85 %     0 %

 

*** Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

American Media Operations, Inc

FY08 Corporate Overhead Allocation To Titles

This entire chart has been omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission.